Citation Nr: 1137061	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to sarcoidosis.  

3.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in May 2011.  The hearing transcript has been associated with the claims file.

The issues of service connection for sarcoidosis and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for service connection of a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he has rheumatoid arthritis as a result of the medication (prednisone) prescribed for sarcoidosis.  See May 2011 hearing transcript.  

The service treatment records reflect no findings or histories suggestive of rheumatoid arthritis, such as histories of joint pain or swelling.  

The post-service treatment records  reflect no findings suggestive of rheumatoid arthritis.  A May 2005 private medical record does reflect the Veteran's history of aching of the joints and muscles but the record indicates that the symptom onset after a motor vehicle accident and no diagnosis was rendered.  

After review of the evidence, the Board finds service connection is not warranted for a rheumatoid arthritis because there is no probative evidence of a current disability.  In this case, the medical evidence reflects no findings suggestive of rheumatoid arthritis during any part of the appellate period, and the Veteran has not reported that such a diagnosis has been rendered.  The Board acknowledges that Veteran reports symptoms of aching and swelling.  Except in circumstances not applicable here, service connection will not be granted for these symptoms alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).   In this case, the evidence does not suggest that rheumatoid arthritis is the source of these symptoms.  As such, service connection is not warranted.   

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in March 2008.  Additionally, VA assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  The Board acknowledges that it appears that there are outstanding VA treatment records.  See May 2011 hearing transcript (reporting treatment at VA since 2010).  The Veteran has not indicated that the VA treatment records reflect any treatment or findings related to rheumatoid arthritis, however, and based on the absence of a diagnosis of record and absence of a history of such a diagnosis, the Board finds no prejudice results from the absence of these records.  The Board further acknowledges that a VA examination was not provided.  None is required, however, because the evidence does not suggest that the Veteran has rheumatoid arthritis.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for rheumatoid arthritis is denied.  


REMAND

Further development is needed on the claim of service connection for sarcoidosis.  Specifically, based on the Veteran's history of symptoms suggestive of sarcoidosis during service, particularly shortness of breath, a VA examination should be conducted to determine whether the sarcoidosis onset in service or was aggravated by service.  See 38 U.S.C.A. § 5103A(d).  Then, if a VA examiner determines that there is a connection, a VA opinion should be obtained to determine whether the Veteran's bilateral eye disorder, which preexisted service, was aggravated by sarcoidosis.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any relevant, non-VA treatment records.  Request all reported records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the likely etiology of the sarcoidosis.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  

The examiner is requested to state whether the sarcoidosis preexisted service.

If the examiner determines the sarcoidosis preexisted service, the examiner should state whether the evidence clearly and unmistakably demonstrates that the sarcoidosis was not aggravated during service.

If the examiner determines the sarcoidosis did not preexist service, the examiner should state whether it is at least as likely as not that the disorder onset during service or is causally related to service.  

 The examiner is requested to provide an explanation for any opinion expressed.  

3.  After the completion of #2, and only if the examiner determines that the sarcoidosis is related to service (either through aggravation, date of onset, or causation), obtain an opinion as to whether it is at least as likely as not that the bilateral eye disorder was caused or aggravated by the sarcoidosis.   The examiner is requested to provide an explanation for any opinion expressed, preferably with discussion of the documented visual impairment at entrance  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


